UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11255 AMERCO 88-0106815 (A Nevada Corporation) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 Telephone (775) 688-6300 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of a “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes £ No R 19,610,849 shares of AMERCO Common Stock, $0.25 par value, were outstanding at November 1, TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements a)Condensed Consolidated Balance Sheets as of September 30, 2008 (unaudited) and March 31, 2008 1 b)Condensed Consolidated Statements of Operations for the Quartersended September 30, 2008 and 2007 (unaudited) 2 c)Condensed Consolidated Statements of Operations for the Six Months ended September 30, 2008 and 2007 (unaudited) 3 d)Condensed Consolidated Statements of Comprehensive Income for the Quarters and the Six Months ended September 30, 2008 and 2007 (unaudited) 4 e)Condensed Consolidated Statements of Cash Flows for the Six Months ended September 30, 2008 and 2007 (unaudited) 5 f)Notes to Condensed Consolidated Financial Statements (unaudited) 6 – 34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 – 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 – 53 Item 4. Controls and Procedures 54 PART II OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 57 Item 6. Exhibits 57 PART I FINANCIAL INFORMATION ITEM 1.Financial Statements AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, March 31, 2008 2008 (Unaudited) (In thousands) ASSETS Cash and cash equivalents $ 363,130 $ 206,622 Reinsurance recoverables and trade receivables, net 195,315 201,116 Notes and mortgage receivables, net 2,452 2,088 Inventories, net 77,348 65,349 Prepaid expenses 57,923 56,159 Investments, fixed maturities and marketable equities 567,132 633,784 Investments, other 225,325 185,591 Deferred policy acquisition costs, net 40,143 35,578 Other assets 122,652 131,138 Related party assets 292,259 303,886 1,943,679 1,821,311 Property, plant and equipment, at cost: Land 210,427 208,164 Buildings and improvements 897,714 859,882 Furniture and equipment 319,832 309,960 Rental trailers and other rental equipment 207,313 205,572 Rental trucks 1,707,517 1,734,425 3,342,803 3,318,003 Less: Accumulated depreciation (1,308,986 ) (1,306,827 ) Total property, plant and equipment 2,033,817 2,011,176 Total assets $ 3,977,496 $ 3,832,487 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ 280,620 $ 292,526 AMERCO's notes, loans and leases payable 1,575,012 1,504,677 Policy benefits and losses, claims and loss expenses payable 776,026 789,374 Liabilities from investment contracts 321,839 339,198 Other policyholders' funds and liabilities 10,300 10,467 Deferred income 12,266 11,781 Deferred income taxes 169,621 126,033 Total liabilities 3,145,684 3,074,056 Commitments and contingencies (notes 3, 6, 7 and 8) Stockholders' equity: Series preferred stock, with or without par value, 50,000,000 shares authorized: Series A preferred stock, with no par value, 6,100,000 shares authorized; 6,100,000 shares issued and outstanding as of September 30 and March 31, 2008 - - Series B preferred stock, with no par value, 100,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2008 - - Series common stock, with or without par value, 150,000,000 shares authorized: Series A common stock of $0.25 par value, 10,000,000 shares authorized; none issued and outstanding as of September 30 and March 31, 2008 - - Common stock of $0.25 par value, 150,000,000 shares authorized; 41,985,700 issued as of September 30 and March 31, 2008 10,497 10,497 Additional paid-in capital 420,151 419,370 Accumulated other comprehensive loss (49,819 ) (55,279 ) Retained earnings 982,583 915,415 Cost of common shares in treasury, net (22,370,065 shares as of September 30 and 22,354,386 shares as of March 31, 2008) (525,336 ) (524,677 ) Unearned employee stock ownership plan shares (6,264 ) (6,895 ) Total stockholders' equity 831,812 758,431 Total liabilities and stockholders' equity $ 3,977,496 $ 3,832,487 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended September 30, 2008 2007 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 439,244 $ 435,786 Self-storage revenues 27,901 33,088 Self-moving and self-storage products and service sales 58,296 62,554 Property management fees 4,721 3,993 Life insurance premiums 27,099 27,937 Property and casualty insurance premiums 7,359 7,332 Net investment and interest income 14,983 16,373 Other revenue 11,892 9,279 Total revenues 591,495 596,342 Costs and expenses: Operating expenses 274,288 284,857 Commission expenses 54,082 49,481 Cost of sales 32,642 33,943 Benefits and losses 27,673 25,592 Amortization of deferred policy acquisition costs 2,338 3,266 Lease expense 38,516 34,377 Depreciation, net of (gains) losses on disposals 66,434 55,746 Total costs and expenses 495,973 487,262 Earnings from operations 95,522 109,080 Interest expense (24,930 ) (27,449 ) Pretax earnings 70,592 81,631 Income tax expense (26,768 ) (31,157 ) Net earnings 43,824 50,474 Less: Preferred stock dividends (3,241 ) (3,241 ) Earnings available to common shareholders $ 40,583 $ 47,233 Basic and diluted earnings per common share $ 2.10 $ 2.39 Weighted average common shares outstanding: Basic and diluted 19,351,322 19,733,755 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended September 30, 2008 2007 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 829,273 $ 828,303 Self-storage revenues 55,452 65,124 Self-moving and self-storage products and service sales 120,852 131,209 Property management fees 9,437 7,940 Life insurance premiums 54,016 57,124 Property and casualty insurance premiums 13,483 13,248 Net investment and interest income 29,579 30,687 Other revenue 22,197 16,982 Total revenues 1,134,289 1,150,617 Costs and expenses: Operating expenses 533,559 558,058 Commission expenses 102,047 93,785 Cost of sales 67,627 68,591 Benefits and losses 54,990 54,869 Amortization of deferred policy acquisition costs 4,426 7,183 Lease expense 73,084 67,036 Depreciation, net of (gains) losses on disposals 131,372 100,011 Total costs and expenses 967,105 949,533 Earnings from operations 167,184 201,084 Interest expense (48,774 ) (51,165 ) Pretax earnings 118,410 149,919 Income tax expense (44,760 ) (57,693 ) Net earnings 73,650 92,226 Less: Preferred stock dividends (6,482 ) (6,482 ) Earnings available to common shareholders $ 67,168 $ 85,744 Basic and diluted earnings per common share $ 3.47 $ 4.32 Weighted average common shares outstanding: Basic and diluted 19,346,943 19,850,874 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Quarter Ended September 30, 2008 2007 (Unaudited) (In thousands) Comprehensive income: Net earnings $ 43,824 $ 50,474 Other comprehensive income (loss), net of tax: Foreign currency translation (3,475 ) 6,252 Unrealized loss on investments (4,152 ) (2,507 ) Change in fair value of cash flow hedges (1,968 ) (9,630 ) Total comprehensive income $ 34,229 $ 44,589 Six Months Ended September 30, 2008 2007 (Unaudited) (In thousands) Comprehensive income: Net earnings $ 73,650 $ 92,226 Other comprehensive income (loss), net of tax: Foreign currency translation (2,293 ) 11,879 Unrealized loss on investments (3,674 ) (1,287 ) Change in fair value of cash flow hedges 11,427 (1,441 ) Total comprehensive income $ 79,110 $ 101,377 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30, 2008 2007 (Unaudited) (In thousands) Cash flow from operating activities: Net earnings $ 73,650 $ 92,226 Adjustments to reconcile net earnings to cash provided by operations: Depreciation 121,920 113,194 Amortization of deferred policy acquisition costs 4,426 7,183 Change in allowance for losses on trade receivables (29 ) 87 Change in allowance for losses on mortgage notes (59 ) (19 ) Change in allowance for inventory reserves 3,603 1,281 Net (gain) loss on sale of real and personal property 9,452 (13,183 ) Net loss on sale of investments 1 149 Deferred income taxes 48,993 33,966 Net change in other operating assets and liabilities: Reinsurance recoverables and trade receivables 5,831 (5,154 ) Inventories (15,602 ) 3,181 Prepaid expenses 8,872 4,120 Capitalization of deferred policy acquisition costs (4,887 ) (2,539 ) Other assets 8,835 (10,373 ) Related party assets 11,249 41,881 Accounts payable and accrued expenses (16,199 ) 13,497 Policy benefits and losses, claims and loss expenses payable (12,817 ) 5,066 Other policyholders' funds and liabilities (746 ) 211 Deferred income 539 (1,673 ) Related party liabilities (1,639 ) (3,411 ) Net cash provided by operating activities 245,393 279,690 Cash flows from investing activities: Purchases of: Property, plant and equipment (224,996 ) (360,511 ) Short term investments (216,353 ) (128,627 ) Fixed maturities investments (115,124 ) (45,622 ) Preferred stock (2,001 ) - Real estate (350 ) (3,441 ) Mortgage loans (9,311 ) (4,895 ) Proceeds from sale of: Property, plant and equipment 80,805 100,660 Short term investments 182,399 144,814 Fixed maturities investments 173,670 61,206 Equity securities 27 46 Preferred stock - 2,625 Real estate 704 153 Mortgage loans 2,822 4,043 Payments from notes and mortgage receivables 63 367 Net cash used by investing activities (127,645 ) (229,182 ) Cash flows from financing activities: Borrowings from credit facilities 135,330 447,620 Principal repayments on credit facilities (74,320 ) (179,043 ) Debt issuance costs (360 ) (9,850 ) Capital lease payments (348 ) - Leveraged Employee Stock Ownership Plan - repayments from loan 631 608 Treasury stock repurchases (659 ) (33,966 ) Securitization deposits - (116,176 ) Preferred stock dividends paid (6,482 ) (6,482 ) Net dividend from related party 2,010 - Investment contract deposits 9,561 8,772 Investment contract withdrawals (26,921 ) (34,032 ) Net cash provided by financing activities 38,442 77,451 Effects of exchange rate on cash 318 113 Increase in cash equivalents 156,508 128,072 Cash and cash equivalents at the beginning of period 206,622 75,272 Cash and cash equivalents at the end of period $ 363,130 $ 203,344 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERCO AND CONSOLIDATED ENTITIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The second fiscal quarter for AMERCO ends on the 30th of September for each year that is referenced. Our insurance company subsidiaries have a second quarter that ends on the 30th of June for each year that is referenced. They have been consolidated on that basis. Our insurance companies’ financial reporting processes conform to calendar year reporting as required by state insurance departments. Management believes that consolidating their calendar year into our fiscal year financial statements does not materially affect the financial position or results of operations. The Company discloses any material events occurring during the intervening period.
